ACCEPTED
                                                                            06-14-00172-CR
                                                                  SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                      4/15/2015 11:54:07 AM
                                                                            DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-14-00172-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  4/15/2015 11:54:07 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

               GERALD MAC LOWREY, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
TRIAL COURT NO. 25492; HONORABLE WILL BIARD, JUDGE
____________________________________________________________

    APPELLEE’S (STATE’S) SECOND
    MOTION TO EXTEND TIME FOR
           FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS


                               1
                    ORAL ARGUMENT WAIVED

                     CAUSE NO. 06-14-00172-CR

                                IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  GERALD MAC LOWREY, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

      ON APPEAL FROM THE 6TH JUDICIAL DISTRICT COURT
                   LAMAR COUNTY, TEXAS
   TRIAL COURT NO. 25492; HONORABLE WILL BIARD, JUDGE
____________________________________________________________

    APPELLEE’S (STATE’S) SECOND
    MOTION TO EXTEND TIME FOR
           FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Second

Motion to Extend Time to File Brief under Tex. R. App. P. 10 and 38. The

                                    2
State of Texas moves this Court pursuant to the Texas Rules of Appellate

Procedure for an extension of time in which to file the Appellee’s (State’s)

Brief upon good cause shown below.

                                       I.

       On or about February 12, 2015, Gerald Mac Lowrey (Lowrey), the

appellant, filed his brief in the above-styled and numbered appellate cause.

The appellee’s (State’s) brief is due on Wednesday, April 15, 2015.

       This second motion to extend time seeks an additional thirty (30) days

for the State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25492.

                                      III.

       In this Court, the appellant, Lowery, filed a notice of appeal on or

about August 18, 2014. The District Clerk of Lamar County filed the

Clerk’s Record on or about November 14, 2014. The official court reporter

filed the Reporter’s Record on or about December 9, 2014.

       The appellant, Lowery, filed the first (of two) motions for extension of

time to file his brief, which this Court granted initially on or about January

9, 2015. After this deadline, Lowery filed his brief along with a second


                                       3
motion for extension of time, which this Court granted on or about February

12, 2015. This Court accepted the appellant’s brief on February 12th.

                                     IV.

      The present deadline for filing the appellee’s (State’s) brief is

Wednesday, April 15, 2015. On one previous occasion, this Court granted

an extension to the appellee (State) in the above-styled and numbered

appellate cause. This Court granted that first motion to extend time on

March 16, 2015.

      Since the granting of the State’s first motion to extend time on March

16th, counsel for appellee (State) was preparing the brief in cause number

06-14-00147-CR styled Asim Shakur Rahim v. The State of Texas in the Sixth

Court of Appeals at Texarkana. Counsel for the appellee (State) filed the

brief on March 19, 2015, and that appellate cause was set for submission

without oral argument on April 9, 2015. In addition to Rahim, counsel for

the   appellee   (State)   was   preparing   the   brief   in   cause   number

06-14-00182-CR styled Robert Bryan Finch v. The State of Texas in the

Sixth Court of Appeals at Texarkana, and that brief is currently due on or

before April 16, 2015.

      In addition to two (2) appellate briefs, as mentioned above, counsel

for the appellee (State) had criminal dockets, including a plea-bargain docket


                                      4
and a few hearings for motions to revoke and motions to adjudicate guilt on

March 16, 2015. On March 17th, counsel for appellee (State) had a criminal

docket for pre-trial and arraignments. Afterwards, counsel for the appellee

(State) began trial preparation on cause numbers 25636 and 25637 styled

The State of Texas v. Glen Rundles in the 6th Judicial District of Lamar

County. On March 20th, counsel for the appellee (State) had scheduled

hearings in the 6th Judicial District Court of Lamar County, beginning with

(1) a motion to hold bond insufficient in cause number 26133 styled The

State of Texas v. Cinnamon McDaniel; (2) a motion to adjudicate guilt in

cause number 25641 styled The State of Texas v. Alice Swan; (3) a motion to

reduce bond in cause numbers 26122, 26150 styled The State of Texas v.

Adelia Carranza; and (4) a motion to reduce bond in cause number 26139

styled The State of Texas v. Geoffrey Weeden.

      On March 20th, counsel for the appellee (State) was also reviewing

and preparing new cases for the grand jury of Lamar County. Finally,

counsel for the appellee (State) was attending a seminar in Austin from

March 25th to March 27, 2015. On March 30th, counsel for the appellee

(State) had a jury trial set in cause numbers 25636 and 25637 styled The

State of Texas v. Glen Rundles in the 6th District Court of Lamar County.

During that week of March 30th, counsel for appellee (State) spent several


                                      5
days getting ready for trial that included a competency trial. On Monday,

April 6th, counsel for appellee (State) had another jury-trial setting in cause

number 25827 styled The State of Texas v. Stacy Littlejohn in the 6th District

Court of Lamar County, which required several days getting ready for the

jury trial that started on April 9, 2015. In addition to that jury trial, counsel

for the appellee (State) had a grand jury scheduled for April 9th. Finally,

counsel for the appellee (State) had a revocation hearing set for April 15th in

cause number 25684 styled The State of Texas v. Zachary Patridge in the 6th

District Court of Lamar County.

      Due to these circumstances, counsel for the appellee (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Friday, May 15, 2015, the State will

have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Friday,

May 15, 2015 be granted for the filing of Appellee’s Brief, or until such time

as this Court deems appropriate.


                                        6
      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, May 15, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)

                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298

                                 ATTORNEYS FOR STATE OF TEXAS




                                       7
                             VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

      I am the attorney representing the Appellee in the above-styled
      and numbered appellate cause. I have read the foregoing
      Second Motion to Extend Time to File Appellee’s Brief and the
      facts and allegations contained are known to me and they are
      true and correct to the best of my knowledge.


                                      _____________________________
                                      Gary D. Young

STATE OF TEXAS                  §
COUNTY OF LAMAR                 §

      Subscribed and sworn to before me by Gary D. Young on this the 15th
day of April, 2015, to certify which witness my hand and seal of office.


                                      _____________________________
                                      Notary Public, State of Texas




                                      8
                      CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Second Motion to Extend Time for Filing

Brief has been served on the 15th day of April, 2015 upon the following:

      Gary L. Waite
      Attorney at Law
      104 Lamar Avenue
      Paris, TX 75460
      garywaite@sbcglobal.net


                                      ______________________________
                                      GARY D. YOUNG
                                      gyoung@co.lamar.tx.us




                                      9